DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           NOOSHIN ZANGENEH and SIAMAK ZANGENEH,
                         Appellants,

                                    v.

     NATIONSTAR MORTGAGE, LLC, MORTGAGE ELECTRONIC
    REGISTRATION SYSTEMS, INC., Acting as Nominee for AEGIS
    WHOLESALE CORPORATION, and WOODFIELD HUNT CLUB
             HOMEOWNER'S ASSOCIATION, INC.,
                        Appellees.

                              No. 4D17-1277

                          [February 22, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie Rowe, Judge; L.T. Case No. 50-2012-CA-013887-
XXXX-MB.

   Alexander D. Varkas III and Robert A. Sweetapple of Sweetapple,
Broeker & Varkas, PL, Boca Raton, for appellants.

   Nancy M. Wallace, William P. Heller and Eric M. Levine of Akerman LLP,
Tallahassee, Fort Lauderdale and West Palm Beach, for appellee
Nationstar Mortgage, LLC.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.